Citation Nr: 0700011	
Decision Date: 01/03/07    Archive Date: 01/17/07

DOCKET NO.  03-18 668A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), now rated as 50 percent disabling. 

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1969 to March 
1971. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) that denied an 
increased rating for PTSD and denied entitlement to TDIU. 


FINDINGS OF FACT

1.  The veteran's PTSD is manifested by sleeplessness, 
nightmares, flashbacks, hypervigilance, avoidance of stimuli 
related to combat, and occasional memory deficits.  He has a 
distant history of unconfirmed suicide attempts and expresses 
frequent suicide ideations but never at the time of 
examination.  He maintains a strained marital relationship 
and has few friends but has a working relationship with a 
veteran service representative.  He does not experience panic 
attacks or hallucinations.  His insight and judgment is fair, 
impaired only by a lack of impulse control.  His 
communications orally and in writing are coherent, 
articulate, thoughtful, and effective.  He has no difficulty 
understanding complex issues and no obsessive rituals that 
interfere with accomplishing the activities of daily living 
including financial management.  He does not neglect personal 
appearance or hygiene. 

2.  The veteran has service-connected PTSD, now rated as 50 
percent disabling, and service-connected diabetes mellitus, 
now rated as 20 percent disabling.  His service-connected 
disabilities do not preclude all forms of substantially 
gainful employment.   





CONCLUSIONS OF LAW

1.  The criteria for an increased rating for PTSD have not 
been met.  38 U.S.C.A. § 1155 (West 2002), 38 C.F.R. 
§ 38 C.F.R. § 3.321, 4.1, 4.3, 4.7, 4.16, 4.125, 4.130, 
Diagnostic Code (DC) 9411 (2006).

2.  The criteria for a total disability rating based on 
individual unemployability have not been met.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19, 
4. 25 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in February 2003 and 
December 2003, and a rating decision in March 2003.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the June 2003 statement of the case. 

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has obtained several examinations.  Thus, the Board finds 
that VA has satisfied both the notice and duty to assist 
provisions of the law.

The veteran contends that his symptoms of PTSD have become 
more severe, and he seeks a higher rating.  He has been 
granted service connection for diabetes mellitus, now rated 
as 20 percent disabling, as a result of exposure to 
herbicides.  He seeks entitlement to TDIU because he asserts 
that his symptoms of PTSD and diabetes mellitus preclude 
substantially gainful employment. 

Increased Rating for PTSD

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule), which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  The VA must take into account the veteran's entire 
medical history and circumstances.  38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Regulations require evaluation of mental disorders using the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV).  38 C.F.R. §§ 4.125, 4.126 (2006). 

Under the General Rating Formula for Mental Disorders 
(including PTSD), a 50 percent rating is warranted when there 
is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent rating is assigned when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating is assigned when there is total 
occupational or social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place, memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, Diagnostic Code 9411 (2006).   

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

In May 2002, a VA examiner reviewed the claims file and noted 
the veteran's reports of persistent sleeplessness and 
nightmares, all violent and some relating to combat 
experiences.  The veteran reported extreme irritability and 
difficulty controlling his anger when interacting with other 
people including his wife.  He had no close friends but did 
see his children infrequently.  He had divorced several times 
and suffered the loss of one spouse in an automobile 
accident.  He reported symptoms of hypervigilance, 
exaggerated startle response, and avoidance of crowds and 
stimuli related to combat.  However, he did not have frequent 
intrusive thoughts or hallucinations.  He also reported 
persistent suicidal ideations in the past and that he had 
attempted suicide several times, most recently in 1996 
following his spouse's death.  However, he denied any history 
of other violence since becoming abstinent from alcohol in 
1989.  The veteran had been self-employed as an insurance 
salesman for 15 years but had cut back his work to half-days 
because of an inability to cope with stress, provocative 
interactions with his clients, and for management of his 
diabetes symptoms.  He had previous experience at many jobs 
including truck driver, carpenter, plumber, welder, and 
mechanic.  The veteran was taking an anti-anxiety medication 
on an as-needed basis prescribed by his primary care 
physician.  There was no record of on-going individual or 
group psychiatric care.     

On examination, the veteran was well-groomed, alert, and 
oriented.  He displayed some mild concentration difficulties 
and short and long term memory deficits.  His intellectual 
and thought processes were average, and his mood was anxious, 
tense, and irritable.  His speech was relevant and coherent.  
He denied any hallucinations or current suicidal ideations.  
The examiner assigned a Global Assessment of Functioning 
(GAF) score of 45 and indicated that the veteran's disorder 
caused serious impairment of function.  However, he also 
stated that the veteran had the judgment and ability to 
manage his own financial affairs.  There was no evidence that 
he could not perform the daily activities of living, 
including continued cohabitation with his spouse.  

In March 2003, another VA examiner did not review the claims 
file but recorded the veteran's military, social, 
occupational, legal, drug, and family history from the 
interview with the veteran.  The histories were consistent 
with the record and the veteran's previous statements.  The 
examiner noted the veteran's reports of continued 
sleeplessness, nightmares, flashbacks, and intrusive thoughts 
related to his combat experiences.  He also reported 
continued irritability, hypervigilance, decreased energy, 
interest, and concentration as well as feelings of 
irritability, hopelessness, and occasional suicidal ideations 
but none at the time of the examination.  He stated that he 
had a plan for suicide with a firearm "if it got too bad" 
but that he currently did not desire to harm himself.  He 
denied experiencing hallucinations.  On examination, the 
veteran was alert and oriented with appropriate personal 
appearance.  His thoughts and speech were logical and goal 
directed with no loose associations.  The examiner stated 
that the veteran's insight and judgment were fair although 
underlying anger and impulsivity may impair judgment at 
times.  The examiner characterized the veteran's symptoms as 
severe, but assigned a GAF of 55 to 60 indicating only 
moderate impairment.  In addition to PTSD, the examiner 
diagnosed major depression. 

In August 2003, the veteran was examined as a new patient for 
treatment at a VA mental health outpatient clinic.  The 
examiner did not review the claims file but recorded 
histories substantially consistent with the record and 
previous examinations.  In addition, the examiner noted the 
veteran's report that he had displayed a temper as a teenager 
and had multiple arrests for alcohol use and fighting prior 
to service.  He found basic training to be stressful because 
of conflicts with authority figures.  He acknowledged 
ownership of many firearms and declined the examiner's advice 
to dispose of them.  The examiner also noted that the veteran 
acknowledged sustaining serious injuries in the 1996 
automobile accident including back and traumatic head 
injuries.  The examiner noted the veteran's reports of 
continued sleeplessness, nightmares, flashbacks, anger, 
avoidance of people, and marital conflict.  He denied any 
hallucinations, obsessions, compulsions, or current suicide 
ideations and stated that he did not take his primary care 
physician's prescribed medication because it was addictive.  
The examination showed the veteran had a depressed and angry 
mood.  His speech was goal oriented, coherent, and normal in 
speed and syntax.  Memory was intact with fair to good 
judgment and partial insight.  The examiner assigned a GAF of 
53, indicating moderate symptoms, and also diagnosed 
depression and a probable personality disorder.  The examiner 
noted that a new medication had been prescribed to aid with 
sleep.  However, in December 2003, a VA physician conducting 
a follow-up examination noted that the veteran discontinued 
taking the new medication due to side effects.  The physician 
then recommended a bedtime dose of the original anti-anxiety 
medication and characterized the veteran's PTSD as 
"untreated."

In March 2004, the veteran started individual therapy with a 
VA counselor at an outpatient clinic distant from his home.  
The counselor noted that the veteran refused to participate 
in group therapy because of his impulsive anger and inability 
to interact with others.  The counselor scheduled the veteran 
for future individual therapy.  Later in March 2004, the 
veteran was again examined as a new patient by another VA 
physician whose record of examination is substantially the 
same as in August 2003.  In addition, the examiner noted that 
the veteran reported that his PTSD symptoms seemed worse 
starting after his accident and traumatic brain injury in 
1996, that he had not received follow-up treatment since 
August 2003, and that he had not taken medication for 3 
months.  The examiner prescribed another new medication.  In 
April 2004, the counselor noted the veteran's reports that 
the new medication had no effect and that his difficulties 
with anger and concentration had not changed.  The veteran 
also reported that a VA rehabilitation counselor told him he 
was unemployable and that he had stopped working.  

In an April 2004 hearing at the RO, the veteran stated that 
his earlier examinations did not properly reflect the 
severity of his condition.  The veteran and a service 
organization witness at the hearing stated that the veteran's 
PTSD symptoms, particularly his irritability and anger, were 
growing more severe and had caused him to stop working early 
in 2004.   He stated that he had been sent by VA to several 
different facilities for examination and treatment and that 
none of the examinations were consistent.  In describing his 
symptoms, he stated that he is irritable and becomes 
frustrated, anxious, or angry every day sometimes with 
minimum provocation.  He denied having any close friends and 
stated that his family relationships were dysfunctional.  
Although he continued to live with his wife, he reported 
regular marital conflict.  He continued to avoid crowds.  He 
stopped work as an insurance agent because he could no longer 
effectively interact with his clients.  He stated that he was 
still experiencing sleeplessness, nightmares, and daily 
suicidal ideations and that he had a plan "when I've had 
enough."  Regarding medication, the veteran stated that he 
discarded one because the prescribing physician did not give 
him directions and the medicine caused side effects.  Another 
medication had no effect, and he felt he could not work or 
drive while taking the medications.  Regarding his history of 
recent treatment, the veteran stated that he had no regular 
regimen and was not sure if the counselor and physician from 
March 2004 would commit to a long term program.  At the 
hearing, a representative of a veterans service organization 
also testified that he had worked with many veterans with 
PTSD.  He stated that he observed that this veteran's ability 
to cope with the symptoms PTSD was deteriorating and that a 
lack of regular care by the same medical provider was a 
problem.  

In May 2004, another VA examiner noted that the veteran 
expressed disagreement with previous medical evaluations.  
The examiner did not note a review of the claims file but did 
record histories from the veteran that were consistent with 
the record and previous examinations.  The examiner noted the 
veteran's description of his current symptoms that was 
consistent with his hearing testimony.  The veteran continued 
to experience marital discord while still residing with his 
spouse.  He restated his history of suicide ideations and 
previous attempts, but denied any ideations at the time of 
the examination.  On examination, the veteran was alert and 
oriented with appropriate appearance and hygiene.  His 
thought processes were coherent with no loose associations.  
He was cooperative, but depressed and somewhat hostile though 
non-threatening.  His thought content was negative for 
suicidal or homicidal ideations and his judgment and insight 
were adequate.  The examiner assessed the veteran as capable 
of managing his own affairs.  The examiner stated that he was 
in agreement with the conclusions of the VA examiner in March 
2003 and assigned a GAF of 55-59 indicating moderate 
impairment of occupational and social function.  

In addition to medical evidence, the Board also considered 
the reports of a VA rehabilitation counselor twice in 
November 2002 and in March 2004.  The counselor also noted 
that the veteran had difficulty with concentration, 
irritability, control of anger, and interactions with groups 
of people.  He also noted disturbances in thought processes 
and effects of heavy medication, symptoms not noted by 
medical providers.  He concluded that it was not feasible for 
the veteran to return to employment.  Although he addressed 
activities of daily living, the only impairments noted were 
due to non-service-connected musculoskeletal conditions.  

As a preliminary matter, the Board will address the veteran's 
contentions that VA examinations were deficient in that they 
were inconsistent, only one examiner noted review of the 
claims file, and two examiners did not note symptoms 
identified in previous outpatient treatment notes.  The Board 
concludes that the eight examinations were substantially 
consistent in the summaries of the veteran's military, 
employment, legal, and domestic histories.  The examiners 
also noted consistent symptomatology, differing only in their 
assessment of the degree of severity.  VA examinations should 
take into account the records of previous medical treatment.  
Stanton v. Brown, 5 Vet. App. 563 (1993).  Here, there is no 
record of any on-going medical treatment of more than two 
sessions with any one provider.  As he stated at his RO 
hearing, the veteran was examined at different locations by 
different providers at least in part because of his 
dissatisfaction with previous providers.  In each case, the 
physician recorded the veteran's history substantially from 
the veteran's own statements.  That a physician did not 
comment on a specific patient statement or provider's 
observation in a previous examination does not render the 
subsequent examiner's observations and conclusions 
necessarily deficient.  Since the record consists of a series 
of examinations with relatively consistent histories and 
symptomatology, but no on-going treatment regimen, the Board 
will not reject any examinations as deficient and will 
consider all the evidence of record.  

The Board concludes that an increased rating for PTSD greater 
than 50 percent is not warranted.  The veteran consistently 
displayed symptoms of sleeplessness, nightmares, flashback, 
hypervigilance, and avoidance of stimuli related to combat.  
Examiners often noted an inability to concentrate with some 
memory deficits.  He reported frequent suicide ideations and 
a history of attempts.  The aggregate of medical evidence, 
however, showed that the veteran's social and occupational 
impairment was most significantly related to his 
irritability, lack of anger control, and inability to 
interact with others.  

On the other hand, the veteran did not experience panic 
attacks or hallucinations.  His insight and judgment were 
fair, impaired only by a lack of impulse control.  His 
communications orally and in writing were coherent, 
articulate, thoughtful, and effective.  He had no difficulty 
understanding complex issues and no obsessive rituals that 
interfered with accomplishing the activities of daily living 
including financial management.  He did not neglect personal 
appearance or hygiene.  Although he reported domestic 
discord, he remains married and lives with his spouse.  He 
has never been dismissed from a position of employment, 
choosing to stop work to avoid perceived potential conflict.  
He has no pending legal issues and has never been 
hospitalized for his condition.  Most importantly, he has 
declined any on-going medical treatment, intervention 
suggestions, and only intermittently uses prescribed 
medication.  The most recent suicide attempt was over 10 
years ago, immediately after a traumatic accident involving 
serious injury and the death of his spouse.  Although he 
reports a history of regular suicide ideations, they were 
never present at the time of any examination, preventing the 
examiners from further probing and intervention.  One 
examiner in 2002 classified the veteran's symptoms as severe 
impairment of function and assigned a GAF score of 41 
consistent with that assessment.  An examiner in March 2003 
also stated that his symptoms were severe, but assigned GAF 
of 55 to 60, indicating moderate impairment.  However, all 
subsequent examiners assessed moderate impairment with scores 
between 50 and 60.   

The GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness.  See Diagnostic and Statistical Manual 
of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 
Vet. App. 240 (1995). An examiner's classification of the 
level of psychiatric impairment at the moment of examination, 
by words or by a GAF score, is to be considered, but it is 
not determinative of the percentage VA disability rating to 
be assigned; the percentage evaluation is to be based on all 
the evidence that bears on occupational and social 
impairment.  See 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (Mar. 
1995); 60 Fed. Reg. 43186 (1995).

Under DSM-IV, GAF scores of 51 to 60 generally reflect some 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  Scores from 41 
to 50 reflect serious symptoms (suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning 
(e.g., no friends, unable to keep a job).  See Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.) (DSM-IV).

The Board acknowledges and concurs with the assessment the VA 
rehabilitation counselor that the veteran is unsuitable for 
continued employment in a job requiring regular contact with 
customers or the public and that he would have difficulty in 
a classroom learning environment.  However, the Board does 
not agree that those limitations necessarily result in total 
unemployability or total infeasibility for retraining.  The 
veteran does not have limitations that would impair his 
ability to perform work in jobs using his truck driving or 
trade skills that involve minimum interaction with others, no 
more than is necessary for the normal activities of daily 
living such as shopping and conducting financial affairs.  
The counselor did not address the possibilities of on-line or 
at-home training in other fields requiring less personal 
interaction.  

In assessment of the severity of the veteran's disorder, the 
Board placed significant weight on the veteran's rejection of 
medication, intervention, and treatment because it is 
inconsistent with a disorder that he claimed to be more 
severe.  In addition, the veteran has chosen to terminate 
work without an attempt at home training or other more 
suitable employment opportunities consistent with his 
existing trade skills.  The more recent evidence shows GAF 
scores more indicative of a moderate level of disability and 
the veteran's symptomatology at his examination is consistent 
with those scores.  Furthermore, while the rehabilitation 
counselor found the veteran's inability to profit from 
vocational rehabilitation and return to work bases that 
opinion also upon the veteran's nonservice-connected back 
disability.

In sum, the Board concludes that the veteran's condition does 
cause some social and occupational impairment, but not so 
severe that he is unable to maintain some marital 
relationship, interact on occasion with others such as his 
veteran's service representative, perform activates of daily 
living including financial management, and sustain 
substantial employment in fields that do not require direct 
contact with the public or teamed groups of coworkers.  Since 
there is no evidence of hospitalization or complete 
interference with all forms of employment, the Board does not 
consider this case to be so exceptional as to warrant 
referral for consideration of an extraschedular evaluation.  
38 C.F.R. § 3.321.  

The weight of the credible evidence demonstrates that the 
veteran's current symptoms of PTSD warrant no greater than a 
50 percent rating.  As the preponderance of the evidence is 
against this claim, the "benefit of the doubt" rule is not 
for application, and the Board must deny the claim.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).
 
Total Disability Based on Individual Unemployabilty

The veteran contends that he is entitled to a total 
disability rating because he is unable to maintain any 
gainful employment due to the severity of his service-
connected anxiety disorders of PTSD, now rated as 50 percent 
disabling, and diabetes mellitus, now rated as 20 percent 
disabling.   

TDIU may be assigned where the schedular rating is less than 
total, when it is found that the disabled person is unable to 
secure or follow a substantially gainful occupation as a 
result of a single service-connected disability rated at 60 
percent or more, or as a result of two or more disabilities, 
provided at least one disability is rated at 40 percent or 
more, and there is sufficient additional service-connected 
disability to bring the combined rating to 70 percent or 
more.  For this purpose, the following will be considered as 
one disability: disabilities resulting from common etiology 
or a single accident, or multiple injuries incurred in 
action.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

In evaluating a veteran's employability, consideration may be 
given to his level of education, special training, and 
previous work experience in arriving at a conclusion, but not 
to his age or impairment caused by non service-connected 
disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19. 

"Substantially gainful employment" is that employment 
"which is ordinarily followed by the non-disabled to earn 
their livelihood with earnings common to the particular 
occupation in the community where the veteran resides." 
 Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  As further 
provided by 38 C.F.R. § 4.16(a), "Marginal employment shall 
not be considered substantially gainful employment."  

As stated above, the veteran had been self-employed as an 
insurance salesman for 15 years.  He had previous experience 
at many jobs including truck driver, carpenter, plumber, 
welder, and mechanic, and has completed some college 
education without award of a degree.  The status of the 
veteran's PTSD was evaluated above, and the Board will 
examine the most recent evidence of the effects of diabetes 
on employability.  

In his April 2004 hearing, the veteran stated that he took 
oral hypoglycemic medication for diabetes and had restricted 
diet and activities.  He stated that 2 or 3 times per day, 
often at mid-day, he becomes so fatigued that he must lie 
down.  He cannot hike or mow the lawn.  In addition, he 
experiences tingling in his arms and hands as well as 
difficulty with visual acuity.  

In May 2004, an examiner noted that the veteran had 
refractive visual error and presbyopia without retinopathy.  
She also noted that he had bilateral mild cataracts, not 
associated with diabetes.  Another examiner noted the 
veteran's complaints of mid-day fatigue and tingling only of 
his fingertips.  He noted that the veteran had no cardiac 
problems, no cerebrovascular accidents, no peripheral 
vascular disease, and no large weight changes.  The veteran 
was seeing a primary care physician for diabetes about once 
every three months and was taking oral hypoglycemic 
medication.  After review of a history of laboratory 
analyses, the examiner noted that the veteran's hemoglobin 
A1C was low, that glucose was always in the normal range, and 
that there was no test evidence of hypoglycemia.  These 
results and the veteran's report of hypoglycemic symptoms at 
mid-day caused the examiner to question the diagnosis of 
diabetes.  He noted mild peripheral neuropathy of unknown 
etiology and stated that there was no evidence that the 
veteran's diabetes should make him unemployable. 

The Board concludes that entitlement to TDIU is not 
warranted.  The veteran does not meet the statutory 
requirements for consideration for the rating because he does 
not have a single service-connected disability rated as 60 
percent or more.  Furthermore, he does not have two or more 
service-connected disabilities, with at least one disability 
is rated at 40 percent or more, and sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  His combined service-connected 
disability rating is 60 percent for PTSD and diabetes 
mellitus.  The veteran argues forcefully that PTSD and 
diabetes mellitus arise from a common etiology: war, service 
in Vietnam, or military service in general.  He further 
contends that the RO deliberately did not cite the full 
regulation in the June 2003 statement of the case in order to 
support a predetermined outcome.  

First, the Board does not agree that the two disorders arise 
from the same etiology.  DSM-IV § 309.81 states that PTSD has 
its origins in a traumatic event or events in which the 
person was exposed to actual or threatened death or serious 
injury and the person's response was intense fear, 
helplessness, or horror.  Disturbance symptoms all flow from 
that traumatic event or events.  On the other hand, the 
veteran's service-connected diabetes mellitus has its origins 
in a presumption of chemical exposure to herbicides, 
generally in use while he was present in the Republic of 
Vietnam.  38 C.F.R. § 3.307, 3.309 (2006).  No medical 
evidence has been offered to show that a biochemical 
interaction from herbicides has any medical relationship to 
the traumatic events that are the basis of the veteran's 
mental disorder.  The events reported by the veteran did not 
reveal intense fear, helplessness, or horror as a result of 
exposure to herbicides and were not cited by physicians in 
their diagnoses of PTSD.  PTSD is also not a disorder for 
which a presumption of exposure to herbicides warrants 
service-connection.  38 C.F.R. § 3.309. 

Additionally, the Board finds no evidence to support the 
allegation that the RO predetermined the outcome of this 
issue.  

Finally, the Board also concludes that extraschedular 
consideration is not appropriate.  The weight of medical 
evidence shows that diabetes mellitus does not significantly 
contribute to occupational impairment.  The Board takes 
careful note of the opinions of the VA rehabilitation 
counselor in November 2002 and March 2004.  The veteran's 
education, thought, and communication processes have been 
found to be adequate for success in employment situations and 
in training programs not involving extensive personal 
interaction.  The Board does not agree that complete 
unemployability necessarily arises solely due to difficulties 
with interpersonal relationships.  The counselor did not 
explore or evaluate alternative uses of the veteran's trade 
skills or non-traditional methods of retraining.  The veteran 
uses a single medication for his mental disorder only 
intermittently.  The counselor's attribution of employment 
obstacles to diabetes has less probative weight than the 
opinion offered by a medical provider.  Other justifications 
are not related to the two service-connected disabilities.  
Furthermore, while the rehabilitation counselor found that 
the veteran could not return to work, that counselor noted 
that the veteran had ceased working due to his service-
connected disabilities and due to a nonservice-connected back 
disability.  Further discussion of the veteran's ability to 
perform activities of daily living focused on the veteran's 
impairment due to the nonservice-connected back disability.  
The psychiatric examinations did not find the veteran to be 
unemployable solely by reason of his service-connected 
disabilities.

The Board finds that the weight of the credible evidence 
demonstrates that the veteran's current PTSD and diabetes 
mellitus do not warrant entitlement to TDIU.  As the 
preponderance of the evidence is against this claim, the 
"benefit of the doubt" rule is not for application, and the 
Board must deny the claim.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An increased rating for post-traumatic stress disorder (PTSD) 
greater than 50 percent is denied. 

Entitlement to total disability based on individual 
unemployability (TDIU) is denied.



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


